 SOUTH HILLS HEALTH SYSTEM69South Hills Health System and United Steelworkersof America AFL-CIO-CLC. Cases 6-CA-10308-2.6-RC-7760, and 6-RC-7761January 24, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS. MIURPHY. AND TRt:ESDALOn September 27, 1978, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent and theCharging Party filed exceptions and supportingbriefs and the General Counsel fild an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, South Hills Health Sys-tem, Jefferson Borough, Pennsylvania, its officers.agents, successors, and assigns, shall take the actionset forth in the recommended Order except that theattached notice is substituted for that of the Admin-istrative Law Judge.IT IS FURTHER ORDERED that the elections held inCases 6-RC-7760 and 6-RC-7761 be, and they'hereby are, set aside, and that Cases 6-RC 7760 and6-RC-7761 be, and they hereby are, remanded to the'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established pollcy not to o,er-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Productsr Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2The Administrative Law Judge neglected to include in his notice thenarrow cease-and desist paragraph of his recommended Order The notice iscorrected accordingly. Since we are setting aside the election on othergrounds we find it unnecessary to pass on Objections 8 and 10. In adoptingthe recommended Order. Member Jenkins does not adopt the Administra-tive Law Judge's gratuitous comment concerning the requirements for is-suance of a bargaining order240 NLRB No. 4Regional Director for Region 6 for the purpose ofscheduling new elections at such time as he deemsappropriate.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNolice To EMPL.OYESPOSTED BY ORDER OF rHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportu-nity to present evidence and arguments, the NationalLabor Relations Board has found that we violatedthe National Labor Relations Act, as amended, andhas ordered us to post this notice. We intend to abideby the following:The National Labor Relations Act gives all ouremployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of your own choosingTo act together for collective bargaining orother mutual aid or proectionTo refrain from any or all of these things.WE WILL NOT violate these rights of yours.WE WILL NOT question you, in violation of theAct, about your or other employees' unionviews, sympathies, activities, voting intentions,or exercise of any right under the National La-bor Relations Act.WE WILL NOT willfully create the justifiable im-pression on your part that your union or otheractivities, protected under the National LaborRelations Act, are being spied upon by us or areunder our improper surveillance in violation ofthe Act.WE WILL NOT threaten any employee with theloss, cancellation, or withdrawal of any job-re-lated benefit, or with adverse change in job sta-tus, or that negotiation with a union would bebased on withdrawal or cancellation of employ-ees' existing job-related benefit, or threaten anyother reprisal, because of union affiliation, sup-port, or voting, or in case of unionization.WE WILL NOT change or advance the effectivedate of an)' job promotions or wage increases, ormake any announcements about the same, so asto be timed shortly before any NLRB election orto interfere with, restrain, or coerce you in freechoice of union representative or otherwise inSOUTH HILLS HEALTH SYSTEM 69.._ _ _ _ ., . 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDyour free exercise of your right to bargain collec-tively or any other right under the National La-bor Relations Act.WE Wl 1. Nor in any like or related mannerinterfere with, restrain, or coerce you in the ex-ercise of your rights protected by the Act.7he elections held on April 21, 1977 hby the NationalLbhor Relations Board havle been set aside and theirresults voided because of our conduct afJecting the out-comes of those elections, as found hb' the Board, durringthe period preceding the holding of those elections. Indue time other elections will be held, and 1you will benotified of the date, time, and place.All of our employees are free to join or not to join.to be active or not to be active on behalf of. or tovote for or not to vote for United Steelworkers ofAmerica, AFL-CIO CLC, or other labor organiza-tion of their choice, as they see fit, without interfer-ence, restraint, or coercion from us.Soi ii H ills. HEAtI li SYSr EMDECISIONPRELIMINARY SFAIEMEN1; ISSUESSlANI.EY N. O LAUM., Administrative Law Judge: Thisconsolidated proceeding' under the National Labor Rela-tions Act, as amended, 29 U.S.C. § 15 1, et seq., herein calledthe Act, was heard before me in Pittsburgh, Pennsylvania,on December 6-9, 1977, with all parties participatingthroughout by counsel or other representative and givenfull opportunity to present evidence, arguments, proposedfindings and conclusions, and briefs. Post-trial briefs, filedby all parties after unopposed extension of time on applica-tion of counsel for the General Counsel, were received byJanuary 26, 1978. Record and briefs have been carefullyconsidered.The principal issues presented are whether, in violationof Section 8(a)(1) of the Act, during the interval precedinga Board-conducted union representation election, Respon-dent engaged in coercive interrogation and surveillance rel-ative to employees' protected concerted activities, threat-ened loss of economic benefits in the event of unionization,and advanced and timed the announcement of a pay in-crease just before the election in order to discourage unionCase 6 ('A 10308 2: (ompl;lint issued August 31. 1977. growing out ofcharge filed June 15. Cases 6-RC 7760 and 6 R( 7761 (involving two sep-arate appropriate units. viz 6 RC 7760 "technicians and technical emii-ployees," and 6 R( 7761 "servsice and maintenance employees": Upon thebasis of the parties' Stipulations for certification Upon ('onsent Electionapproved by the Board's Regional l)irector on March 22. a Board-super-vised statutory representation election was held on April 21 1977. in eachunit, resulting in clear majorities (in each unit) against representation bh thepetitioning Union. On April 26 the LUnion filed imely ohbjections to erl-ployer conduct allegedly affecting the election outcome. On August 31, theRegional Director by two separate orders consolidated those objections anidthe three foregoing cases. and transferred the R(' cases to the Board ipollthe coming in of the administrative law judge's decisionUnless otherwise specified. dates are 1977 throughoutadherence and voting. The union objections to the ensuingelection, also here for resolution by consolidation (fn. 1,supra), cover these as well as other issues, as will be shown.Upon the entire record and m observation of the testi-monial demeanor of the witnesses, I make the following:FINDINGS NI) CO N(CLU'SIONSI RISDI(I IONAt all material times. Respondent has been and is aPennsylvania nonprofit corporation engaged in operationof a health care system, with principal office in JeffersonBorough, Pennsylvania. Included in Respondent's said or-ganization are its health care facilities known as St. JosephCenter and Homestead Center located in Homestead,Pennsylvania. which Respondent has not operated as hos-pitals since on or about May 18, 1977. During the 12-month period immediately antedating issuance of the com-plaint, a representative period, Respondent's gross reve-nues exceeded $250,000 and it also received directly ininterstate commerce from places outside of Pennsylvania,for use within Pennsylvania, goods valued at over $50,000.I find that at all material times Respondent has been andis an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2)., (6).and (7) of the Act, and that at all of those times the Charg-ing Party-Petitioner Union has been and is a labor organi-zation as defined in Section 2(5) of the Act.11 411N (;t'I) NFAIR I ABOR PRA( II (CSA. BackgroundRespondent operates a health care system in and aroundPittsburgh, Pennsylvania, known as South Hills HealthSystem, with 18 satellite locations involving mental healthand home care units. The system includes or included twofacilities, central to this proceeding, denominated St. Jo-seph Center (at 2116 E. Carson Street. Pittsburgh) andHomestead Center (at 1800 West Street, Homestead). Afterunion organizing activity commencing in October 1976, onFebruary 17 (1977) the Charging Party-Petitioner Unionfiled with the Board's Pittsburgh Regional Director peti-tions seeking certification as the collective-bargaining rep-resentative of two separate units -1) technicians and othertechnical employees and (2) service and maintenance em-ployees. totaling over 850 of Respondent's 1500 employ-ees.2Respondent is alleged to have engaged in a variety ofunfair labor practices in violation of Section 8(a)( 1) of theAct during the interval while awaiting the Board-super-vised statutory representation elections held, simulta-neously in each unit, on April 21. These will be consideredchronologically to recreate the facts shown, to the extentfeasible, in the order in which they developed.See fn) 1. uprr. a nd Regilnal l)irecto r's August 31 order directing hear-iiig on oIbjections SOUTH HILLS HEALTH SYSTEM71B. FebruarnAs indicated, the Charging Party-Petitioner Union filedits petition seeking certification on February 17.RossoIt is initially alleged (complaint, pars. 6(a) and (hb)) that.during February and March at Homestead Center, Re-spondent through Florence Rosso, its supervisor of centralservice and central processing, in violation of the Act inter-rogated employees and threatened loss of economic bene-fits in the event of unionization. Inasmuch as these allega-tions were withdrawn by the General Counsel at thehearing, they need not here be considered and they will bedismissed for failure of proof.C. March -AprilJones v. LallyIt is alleged (complaint, par. 6(a)) that in March.Respondent's Head Nurse Elaine Lally--whose superviso-ry status, although denied in the answer, was conceded atthe hearing--interrogated an employee in violation of Sec-tion 8(a)(1). Concerning this, Respondent's former unitclerk Charlotte Jones, active since the fall of 1976 on be-half of the Union, testified that she left Respondent's em-ploy because she could not rotate shifts as required by Re-spondent, due to a personal problem: and that she filed butlater withdrew a Labor Board charge against Respondentrelating thereto, but she denies any residual rancor or bit-terness. She testified that on a number of occasions whileat work during March and April her superior, Head NurseElaine Lally, asked her how she felt about the Union andwhat it could do for her-without informing her that shewas at liberty not to respond. Jones claims she merely an-swered, "Security," without more.3Head Nurse Lally testified credibly that she is unable torecall any conversation with Jones concerning the latter'sunion views, which were unconcealed, visible, and wellknown. She flatly disputes any conversation with Jones ofthe nature described (seeking to elicit what those unionviews were).While not unfavorably impressed with the testimonialdemeanor of Jones, I was also favorably impressed withthat of Lally, and I would have no rational basis for prefer-ring one over the other. Moreover. concededly Jones' pro-union proclivities and activities were well known making itquestionable that occasion existed for Lally--a wide-awake and knowledgeable person, in my estimation --toquestion her thereon. Furthermore. I received the impres-Jones also testified that, prior to going on shift on April 18. L.all hand-ed her some antiunion literature. which Jones declined to accept. and re-marked that employees should weigh both sides and that she Liall?) felt theemployees did not need a union. Jones ndicated she did not want to discus,the matter. It s assumed that this episode relates to the April 1977 incidentinvolving alls referred to in complaint par 61a). Since I cannot regard thisepisode, even crediting Jones' version as escribed, s constituting imper-missible interrogation or other action offensiSe to the Acl. I do not find thiscomplaint allegat ion sustainedsion that Jones appears to harbor a degree of simmeringresentment against Respondent, perhaps stemming fromthe circumstances surrounding her involuntary resignation.Under the circumstances, since I am unable to discern thatthe weight of the General Counsel's proof fairly preponder-ates over that of Respondent, I find that the GeneralCounsel has not in this regard met the burden of proof andpersuasion which is his, and that this allegation of the com-plaint has not been established. Cf. Consolidated Edison Co.of New York, Inc. v. N.L.R.B., 305 U.S. 197, 230 (1938);Beaird- Poulan Division, Emerson Electric ('ompanv, 233NLRB 736 (1977); AAA Lapco, Inc.. 197 NLRB 274(1972): Blue Flash Express, Inc., 109 NLRB 591, 592(1954).Kondratenko v. AubeleThe complaint (par. 6(a)) alleges that, at St. Joseph Cen-ter in March, Respondent interrogated an employee, in vi-olation of the Act, through its former head nurse.4JoanneAubele. The employee in question is its nursing assistantTanya Kondratenko, who, now employed at Respondent'sJefferson Center facility (Coal Valley Road. Clairton.Pennsylvania). was assigned to St. Joseph Center underHead Nurse Aubele at the time here in question.According to Kondratenko, while she was making a bedin a patient's room one morning in March with her super-visor, Aubele, the latter questioned her why she was inter-ested in a union. To Kondratenko's answer that it was forjob security, Aubele responded something on the orderthat "I don't think that Unions are the answer. My hus-band had a bad experience with the Union where heworks." Kondratenko's testimony is clear that Head NurseAubele initiated the conversation.Aubele's only testimonial yield regarding the foregoingis that she is unable to "remember" the conversation.I was generally favorably impressed with the testimonialdemeanor of Kondratenko. who testified with a persuasiveand unshakeable openness concerning the described con-versation, which I do not believe she fabricated. In view ofmy comparative testimonial demeanor observations,Kondratenko's superior recollective powers and the factthat Kondratenko testified at a degree of economic haz-ard.5I credit Kondratenko and find that the described inci-dent of supervisory interrogation without reassurance ofany kind that such managerial inquiries need not be an-swered by subordinates, did in fact occur.Sauer v. DavisThe complaint (par. 6(b)) further alleges that, at its St.Joseph Center in March, Respondent's supervisor6Chief4 As in the case of Head Nurse Lally, Aubele's supervisorN capacilt. de-nied in Respondent's answer, was conceded at the heanng. At the time ofthe hearing (and for 2 months prior thereto). Aubele was a staff nurse, after5 ears as head nurse.We have been instructed that currenllI emplohed witnesses, targetingthemselves for employer reprisal for their adverse testimony. earn an extracredibilit' mark. Cf. GCoris Rug Mill. 131 NLRB 13()4. 1305. fn. 2 (1961).enfd in relevant part 308 F.2d 89 (5th Clr. 1962): i'rtz .B A (' SeelProdutais, In .312 2d 14. 16 (4th ('lr. 19621Notw lthsitanding Rspondent's denial in Its answer, I find the supersiso-SOUTH HILLS HEALTH SYSTEM 7' 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDSwitchboard Operator Jean Davis, threatened employeeswith loss of economic benefits if they selected the Union astheir bargaining representative.Concerning this, Respondent's rank-and-file telephoneoperator Donna Sauer, in its employ for 6 years,7testifiedthat while at a work scheduling meeting in the office ofRespondent's director of house services, Donald Gwillim,in the forepart of March, Davis remarked-in response toa question by Sauer about weekend scheduling-that shedid not know whether she should "mention" this but that,under a union, employees "sometimes ...have to wait upuntil six months to have two weekend days off together."Davis disputes that she made the remark attributed toher by Sauer and professes not to be able to "recall" sayinganything about a union.sWhile, on comparative testimonial demeanor observa-tions as well as for other reason (fn. 8, supra), I creditSauer's described testimony, I am unable to regard Davis'indicated remark as an economic "threat" violative of theAct since I view it as hardly more than a passing observa-tion or opinion by a relatively low-grade supervisor, neitherintended as nor rising to the level of a restrainful or coer-cive threat beyond the pale of the protection of Section 8(c)of the Act. It is accordingly found that the complaint alle-gation in question has not been established.ry status of Davis, at the times here material. amply established through thetestimony of Davis herself, who conceded that her job responsibilities inMarch included making up job descriptions for Respondent's 12 or 13switchboard operator staff, as well as scheduling their hours and time off.independently in her own discretion granting them time off, interviewingand making recommendations to the personnel department for their hirewhich would "invariably" be followed, warning (e.g., for tardiness) them inregard to work lapses or her directions evaluating their performance andsigning written performance evaluations concerning them, and making rec-ommendations for their discipline or discharge which carried weight (and.indeed, appeared to he followed without indicated exception). Davis' ownperformance appraisals by her superiors describe or refer to her or herduties as "Supervisor" (G.C. Exh. 21. Feb. 12. 1973): "Chief Tele. Opera-tor," "She recently was promoted to a grade 3 superisors position over herco-workers grade 2 ...land isl a 'new' supervisor .land] has risen tothe challenge extremely well" (GC'. Exh. 15, 772 7/73. signed by Davis onAugust 16. 1973 with the comment "I agree with "Chief PBX Operator ..Employee is most outstanding in independent supervision of Dept. employ-ees, record keeping and attention to detail" ((;.C. Exh. 16. 773 7 74):"exceptional in all aspects of her job,. She is qualified to perform anx super-visory position in a nonprofessional field" (.(. Exh. 17. 7 1/74 7 1,/75):"Employee is most outstanding in her supervising and leadership of thegroup. She is an excellent manager" (G.C. Exh. 18, 10,18, 75 76); "Switch-board Supervisor" (/11/76 3/1/77), promoted to "(ommunications Sup-ervisor" (3/1 '77) (G.C. Exh 14\; and "promotion." "job title change" and"salary rate change," effective March .1977. from "(hief SwitchboardOperator ...Grade 3 Step 3" to "('ommunication Supervisor ..rade5 Step 3 ..Approved effective date 3 1/77" (D. Exh. 13). Davis alsotestified that she was informed by her Employer that she was ineligible tovote in the Board election because of her job status (i.e., presumably super-visory). Called as Petitioner Union's witness. Respondent's assistant execu-tive director, Robert Horn, conceded that on its Ecelsior list listing itsswitchboard operators (C.P. Exh. I), D)avis' name was not included becauseof her supervisory status. The foregoing clearly establishes D)avis' superviso-ry status within the statutory definition (Act. Sec. 2(1 1)., and I so find.See fn. 5, supra.At the hearing, Davis conceded that in her pretrial affidavit unlike hertestimony at the hearing she swore there was no discussion in regard toweekend scheduling. On later questioning by Respondent's counsel. how-ever, Dasis said the question of scheduling did come up "informally. afterthe meeting." but without mention of the Union.Barlai-Kovach, Adams and Rovner v. GrossThe complaint (par. 6(c)) further alleges that on or aboutMarch 17 and 18, and perhaps at other times in March, aswell as in April, at its Homestead Center facility Respon-dent, through its supervisor, Barbara Gross (chief nuclearmedicine technologist), created the impression-in viola-tion of Section 8(a)()-that the union activities of employ-ees were under surveillance.Respondent's present or former nuclear medicine stafftechnologists Martha Barlai-Kovach and Claudia Rovner,and its nuclear medicine assistant, Catherine Adams, testi-fied in support of this allegation.According to Respondent's former nuclear medicinestaff technologist, Martha Barlai-Kovach, on at least adozen occasions during March and April in the HomesteadCenter nuclear medicine laboratory her superior, Gross,importuned her and her fellow-employees Adams andRovner concerning the attendance and subjects discussedat union meetings, and the projected dates of future meet-ings, adding, "Why don't you tell me, I know you are allUnion people," and indicating that unionization wouldcost the employees existing "benefits" and bring "re-strictions"; and, further, that she would tell her staff "inthe strictest confidence" that they would not be permittedto vote in the upcoming election since "the Union sold[Adams, a nuclear medicine "assistant"] out, and that thehospital knew what they were doing when they traded heryes vote and made her ineligible ..."Respondent's nuclear medicine assistant, Catherine Ad-ams, testified that while at work in the Homestead Centernuclear medicine laboratory on March 17 she was ap-proached by her supervisor, Gross, who informed her thatshe would disclose to her something "top secret and confi-dential ...no one in [my] department [is] eligible to votein the forthcoming election in April." When Adams pro-tested that she was not a "professional" (and thus eligibleto vote), Gross explained that an electrocardiographic sup-ervisor had been made "eligible" because she was knownto be a "no vote," whereas Adams had been ruled out as"ineligible to vote" because she (Adams) as well as othernuclear medicine technicians were known to be "yes votes"since the "Administration knew that [my-i.e., Gross's nu-clear medicine] department [is] a hundred percent Union."Gross added that the Union had "sold [your-i.e., Adams']vote down the river." Later that day, as well as almostnightly until the Board-conducted election on April 21,Gross telephoned Adams at home and badgered her aboutthe union meetings, when they were scheduled to be held,and "how [they were] going." Adams insists that at no timedid she initiate a conversation with Gross on the subject ofthe Union.Respondent's nuclear medicine staff technologist, Clau-dia Rovner, testified in similar vein to numerous inquisitiveimportunings in March and April by Supervisor Gross onthe subject of union activities and meetings, coupled withexplicit, professedly knowledgeable remarks to her and hercolleagues Barlai-Kovach and Adams that "you [are] all sopro-union," which she had allegedly learned at a superviso-ry meeting the previous day; Gross at the same time add-ing that management knew which employees were for the SOUTH HILLS HEALTH SYSTEM73Union and had for that reason made "not ineligible" thenuclear medicine department personnel to vote in the up-coming Board election. Rovner likewise insists that it wasGross who initiated all of these conversations, and thatGross persisted in repeating them even though Rovner hadasked her to desist.Concerning the foregoing, Barbara Gross concedes thatshe informed Adams on March 17, following a supervisorymeeting on the subject of voting eligibility in the upcomingBoard-supervised election, that Adams could not vote be-cause the entire nuclear medicine department was excludedfrom the bargaining unit. While Gross concedes she didindeed telephone Adams during that evening, Gross pro-fesses to be unable to recall the conversation with any de-gree of precision. As for the bulk fo the aforedescribedtestimony of Barlai-Kovach. Adams, and Rovner, it standsessentially undisputed by Gross.I was extremely favorably impressed by the testimonialdemeanor of Respondent's nuclear medicine technologistsand assistant, who testified with factual precision, direct-ness, and openness. As indicated, their testimony waslargely unchallenged by Gross. Crediting the described tes-timony of Barlai-Kovach, Adams, and Rovner, includingtheir accounts of Gross's repeated allusions to her andRespondent's professed or vaunted familiarity with theseemployees' union views and activities, unmistakably con-veying the impression that those activities were under sur-veillance, I cannot avoid the impression that Gross repeat-edly and continuingly conveyed this message to theseemployees in what appears to have been an excess of zealprompted by perhaps misdirected loyalty on her part to-ward her Employer, in a situation where she would havebeen far better advised to stay out of, remain silent, notinterfere, and not create an atmosphere potentially stiflingto employees' exercise of rights protected under the Actthrough fear of reprisal because their pursuit of those rightswas being closely surveilled by their Employer and identi-ties being chalked up for future reference, thus chilling theattempted exercise of those rights.Upon the proof presented, within the context of the caseas a whole, it is found that the complaint allegation inquestion has been established by a fair preponderance ofcredible substantial evidence.9On March 22, the Board's Regional Director approvedthe parties' March 16 Stipulation for Certification UponConsent Election, setting the stage for the Board-super-vised statutory election thereby stipulated to be held onI do not regard it as an answer to the complaint allegation in questionthat the employees' supposed union sympathies were assumedly known toor guessed at by their employer because of its possible knowledge (in somefashion perhaps independently acquired) of their possible attendance at aunion meeting or meetings or through other activity seemingly indicative ofunion adherence or leaning on their part. (Cf .e.g. N .I R.B. v. Ribold Heat-er Company. 408 F.2d 888, 891 (6 Cir. 1969): N.L.R. R B v. Stinplpe 7imeRecorder (Compant. 401 F 2d 547. 549 (1sl Cir. 1968): Inrertpp e Compoa n v.N.L.R.B., 371 F.2d 787 (4th ( (r. 1967): ...R.B v. Prince Macaroni Manu-facturing Co. 329 F.2d 803. 804 806 ( Ist Cir. 1964): Hendrix M anufacturing(ompanv. Inc. v. 1. R RB. 321 F.2d 100. 104- 105 (5th Cir. 1963); DresserIndustries, Inc., 231 NLRB 591 (1977); Central Dispatch Inc.., 229 NLRB 979(1977: (Coosa Valler Convalescent Center. 224 NLRB 1288 (1976): Mfer-chants Deliver Service. Inc., 219 NLRB 1220 (1975).April 21 at no less than 13 different locations (G.C. Exhs.2(a)-(d)).KishThe complaint (par. 6(b)) alleges that, in late March orearly April, at its Homestead Center. Respondent, throughits director of medical records, Veronica Kish, threatenedemployees with loss of economic benefits in the event ofunionization.Inasmuch as this allegation was withdrawn the the hear-ing, it need not be considered and will be dismissed forfailure of proof.Michaels, Quantz, Barlai-Kovach, Adams, Fabian, Jones,Sauer, and Kondratenko v. Yeckel. Trust, Handmakerand HornThe complaint (Pars. 6(b) and (e)) further alleges thatRespondent, through its chief executive officer, GeorgeYeckel, on various occasions from March 28 through April1, at both its Homestead Center and St. Joseph Center,voiced threats to employees, in violation of Section 8(a)( ).to the effect that if they selected the Union as their collec-tive-bargaining representative job-related benefits wouldbe lost by employees and would "start from zero" in nego-tiations (March 28 and April I at Homestead Center andMarch 29 and 31 at St. Joseph Center: complaint paras.6(b) and (e)). The parties stipulated at the hearing thatYeckel held meetings with and addressed employees at thealleged places and times. It is the content and context ofYeckel's remarks to these large groups, seemingly generallyexceeding 100 employees, which are in issue here.March 28 at Homestead CenterRespondent's chief executive officer, George Yeckel, ad-dressed an employee assemblage at the Homestead Centeron March 28 from about 1:30 to 3 p.m., delivering a longspeech and answering many questions (Resp. Exh. 2 taperecording, inaudible in parts; ALJ's Exh. , stipulated tran-script thereof).''According to Respondent's own version of its tape rec-ording (ALU Exh. ), in the course of his lengthy speechdescribing an upcoming move or partial relocation of facil-ities from Homestead and St. Joseph Centers to its proj-ected Jefferson Center, Yeckel included the following ob-servations and remarks (from ALJ Exh. I, emphasissupplied):(I) He voiced his and Respondent's opinion that a"third party, between the employees and the hospital,is unnecessary and undesirable."]}(2) "f I were voting. ..I would vote, no."m Provided b counsel subsequent to the hearing, at rm request at thehearing, and hereh) incorporated into record, with forwarding correspon-dence. as ALJ Exh .H While I regard this and various other expressions of Yeckel as unobjec-tionable in themselves, all must be weighed and evaluated together in thefair cross-fertilized contex t of his other remarks to this employee audiencelas well as in the frame of reference of the record), in order to determinewhether the talk as a whole as well as in certain portions, segments. andaspects considered in light of the Board's industrial relations experience andContinuedSOUTH HILLS HEALTH SYSTEM 73-- 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) He fairly described the union organizing process.(4) He urged employees to vote, stating that he wasnot "telling you how to vote."(5) He told employees that, in case of unionization:"Contract negotiations will start, or would start typicalvfrom zero. You do not start with what you've got now."(6) "I'm saying in my opinion, I don't think we needa union, and therefore, I hope we don't get one."(7) Union card signers would not lose their jobseven if the Union did not win the election.(8) Employees have the right "to be active in orga-nizing a union."(9) Employees have the right to oppose the Unionand to persuade other employees to do so.At this possibly critical point in Yeckel's remarks, the"tape" ran out before being turned over, and a question-answer period soon ensued, including the following an-swers, observations, and remarks by Yeckel:(10) In the event of unionization, the maintenance,continued existence, or level of benefits would dependupon any contract which would have to be negotiated.(I1) (From the floor) We get two personal holidaysa year, will we lose that?Mr. Yeckel: Not if you don't have a Union. (Laugh-ter and applause.)I don't know, because again, that would be an itemfor contract negotiations. Strike that last remark.(12) (From the floor) When the .... (inaudible).... you start from zero, we start from zero?MR. YECKEL: Yes.(From the Floor) We understand .... (inaudible.)MR. YFCKEI.: That's not the way it is happening else-where.(From the floor) You stay with .... (inaudible.)MR. YECKEL: No, that's not true.(From the Floor) ....(inaudible.)MR. YECKEL: Not true.(From the Floor) .... (Inaudible.)MR. YECKIL: From the NLRB.(From the floor) ... .(inaudible.)MR. YECK[I.: Negotiations do not start with what you'-ve got and work on top of that.Union negotiations on a contract is completely sep-arate of anything that has gone on before in a hospital.I'm only expressing what has happened in every institu-tion that has become unionized, every hospital and whatthe NLRB has told our people.(From the floor) .... (inaudible) .... and al-ready getting it, they can't take it away, that's correct?MR. YECKEL: My understanding is that you start freshwith a clean slate, when ou are negotiating a contract.(From the floor) That's not true.MR. YE(KEI.: Well, we'll find out from ...ou, di-rectly from the horse's mouth and let you know.(From the floor) .... (inaudible) the election?MR. YECKEL: Tomorrow.expertise, was restraintful and coerci e In its ipact on the particulal eli-ploees. See discussion and cases cited //ril.(From the floor) Tomorrow?MR YE(CKEL: Yes.(from the floor) Excuse me, Mr. Yeckel .. .. (inau-dible) voting for the union or against the union?MR YECKEL: That's right."(13) MR YECKi-.: Whether you would have to join aunion, would be determined by whether we had aclosed or open shop.That's a matter of the contract negotiations. It ispossible that if it was part of the contract, if it was aclosed shop, then you would have to join the Union. Ifyou did not join the Union, you would be fired.... Ifthe Hospital has to agree with the Union, that it be aclosed shop ... .If they insist on that, as an item inthe contract, and we sign the contract, that's there andthey have that right .... My opinion is that it wouldbe better not to be put in that position.(From the floor) What knowledge has the LaborRelations Board to qualify them to classify us profes-sionals or non-professionals?MR. YLKtEL: The law, and that isn't always logicaldear, it's the law.(14) Whenever you are in a Union, you always havethe possibility of going on strike ...if the Unionwon, and we went into contract negotiations, and wecouldn't arrive at a contract, then it is possible therewould be a strike.Portions of an ensuing discussion regarding layoffs un-der unionization another subject usually of critical im-portance to employees are also concededly inaudible onthe tape. There followed these additional remarks and ob-servations by Yeckel:(15) ...when things are wrong, as they are on oc-casion, as we have just heard, they should be correct-ed. And it is my intention certainly, that they shouldbe .... I can't do it all overnight .. .because we areall human, but I think we can work at it, constantly,together, and get the job done. I personally do not feelthat we need somebody from outside the institution,forcing us to sit down and talk with each other.... lused to be a psychologist in practice, and most of mytime was spent in listening, so it's not boring to me, Ienjoy listening and talking with people .... We con-stantly are reviewing the benefits, as has gone on for along time, and as we are able to financially, we addbenefits., and the insurance coverage is one of the thingswe are looking at, because it does have some gaps in it, Iunderstand, I'm not really too familiar with it yet.... It's a very ticklish business .... but to thedegree we can, we are trying to upgrade those benefits aswe have for each ear in the past, and w'ill continue to dothe same thing.... I enjoy being able to meet withyou as a group, like this, because there's nothing inbetween us now.... I like the grievance procedure.... and I want the people to use the grievance pro-cedure.Yeckel concluded his presentation with:(16) We will have another meeting on Fridav, for thosewho missed this meeting, I will essentially repeat what SOUTH HILLS HEALTH SYSTEM75I've said. If you want to come again, you are free to doso, it will he at 2:30, instead of 1:30.There is, first, the question of whether the tape ofYeckel's March 28 speeck is complete and accurate. As tothis, there is no need to review or make factual determina-tions concerning the detailed testimony of Respondent'switnesses (Yeckel, Trust, Handmaker, and Horn) concern-ing the operation of the cassette recorder and the custodyof the tape.2in view of Yeckel's express, candid conces-sions at the hearing- in accord with the facts that thetape is "not a totally audible reproduction." This leaves indoubt and open for determination at least those portions ofthe tape which are inaudible, it being thus conceded byYeckel himself that the tape recording so far as audibleand transcribed does not contitute, even in his view, the to-talit) of his remarks.Yeckel also concedes that, in connection with his negoti-ation "from zero" remarks which he made to his March 28Homestead Center audience, he made no accompanying orother explanation or statement to the employees that pend-ing the outcome of negotiations their existing salary levels.benefits, and other terms and conditions of employmentwould remain the same. Further according to Yeckel, afterreviewing his March 28 speech with Respondent's assistantexecutive director, Robert Horn, who has complete respon-sibility for all of Respondent's personnel relations, he andHorn decided to avoid and eliminate in all further talks byYeckel any reference to "startling] from zero." to avoidconveying to employees the impression that they wouldlose anything in case of unionization. Yeckel also con-cedes, however, that he did not reassemble the March 28assemblage of employees to dispel any misunderstandinghis quoted remarks may have caused, or do anything elseto disabuse them of what he and Horn thus apparentlythemselves believed might be the indicated constructionemployees might attach to those remarks.Credited testimony of the General Counsel's witnessesQuantz. Barlai-Kovach Adams. and Jones, who were pres-ent during Yeckel's March 28 remarks at Homestead Cen-ter, supplies-without contradiction-some of the conced-edly inaudible gaps in the taped recording thereof. and alsoaffords a clue as to the not unexpectedly pointed impact ofYeckel's remarks and observations concerning the effectunionization would have on employees' economic bene-fits--clear and direct to all employees. Thus, Respondent'sX-ray technician Ann Quantz, in its employ for some 6years,"t emphasized credibly and without contradictionthat on the occasion in question Yeckel spoke of the ab-1 Were it necessars. in his aspec.t, I would entertain grae dubts in an?event as to the completeness (as well as audiblilt, ) of the tape recording inquestion. According to Respondent's personnel assistant. Shirley I rust, thiswas the first occasion on which she had ever attempted to operate a cassetterecorder and she was not generall familiar with such a mechanism. Theequivocating and evasive testimony f Yeckel's executive secretary. Arlenelandmaker. must be regarded as largely unworthy of elief since she insist-ed she "transcribed" the tape in the face of the obvious fact that her "tran-scription" (Resp. Exh. 3. not even offered in evidence) was not a transcrip-tion at all. but only her supposed "summarr." Handmaker conceded thatthe recorder, as well as her own and Yeckel's dictating machine, are equip-ped with erasure buttons.See fn. 5. upra.sence of employees' need for a third party (i.e., union) inthe picture since employees' problems could be worked outdirectly (i.e., without collective bargaining) with Respon-dent: and that unionization would result in a loss of bene-fits, even sick time, and that employees "would be startingfrom zero." Respondent's former nuclear medicine tech-nologist. Martha Barlai-Kovach, also pinpointed crediblyand without contradiction that, at the same meeting, Yeck-el spoke of essentially the same matters described byQuantz, but that in relation to sick leave Yeckel also re-marked that "As far as [l] know the Steelworkers [Union]do not have any." Two other employees, Catherine Adamsand Charlotte Jones. who also testified without contradic-tion, were likewise impressed by Yeckel's remarks that inthe event of unionization employee benefits would be lostand that they would start from "scratch" or "zero,"whereas if employees voted against the Union they would"lose no benefits."The heavy economic impact of Yeckel's observationsconcerning loss of benefits and starting from "scratch" of"zero" remarks may be assessed in terms of the fact that,even aside from the existing salary levels, existing employ-ee benefits included six paid holidays, two personal holi-days, sickness and hospitalization benefits, vacations, lifeinsurance, time-and-a-half pay for holiday work, and re-tirement.March 29 at St. Joseph CenterChief Executive Officer Yeckel addressed another as-semblage of employees at the St. Joseph Center on March29. Although there is no tape recording or transcript of thisspeech. Yeckel indicates he told this group essentially thesame thing as the earlier group, without specific recollec-tion of words or expressions, however, but that as indi-cated above-"to the best of my recollection" he omittedhis previous remarks (March 28 at Homestead Center, su-pra) concerning employees' starting from "zero" in theevent of unionization. As to this, however, it is observedthat Yeckel's outline of his speech (Resp. Exh. 4) which heconcededly utilized for his March 29 speech at St. JosephCenter, includes the following (Resp. Exh. 4):After the Election-If Union wins-contractnegot. from benefit point zerot4Regarding his March 29 speech to employees assembledat St. Joseph Center, Yeckel readily conceded that he wasunable to recall specific words, remarks, and expressionsand that he only "more or less adhered" to his notes oroutline of what he intended to say-thus in effect leaving itto a degree open as to what he actually said or did not say.Concerning Yeckel's remarks to the March 29 assem-blage at St. Joseph Center, Respondent's operating roomlicensed practical nurse Kathleen Michaels and its long-14 Yeckel explained at the hearing that "I probabhl should have crossed itout but ddn't." He also testified. however, that, as to the meetings afterMarch 28. "I did not certainly intend to use the word from zero at thesubsequent meetings and as I sas. to the bestrr t ml recoll ecti on. I did not."Emphasis supplied )S O U T H~~ ~~ HI L H E L T S Y T E 75 --- 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDterm telephone operator Donna Sauer testified that at thismeeting Yeckel stated to the assembled employees therealso that in the event of unionization employee benefitswould be "taken away from [you]" and that "we will startfrom zero and we will bargain from there," "if we get aUnion in, then we start from zero, there are no benefits,[you] have to bargain for everything," and "If you have theUnion come in, you would start from zero and work yourway up," although employees could also gain in the pro-cess, but that "No one would lose their jobs or benefits ifthe Union is not voted in." This was at an employees' regu-lar monthly assemblage, which Yeckel normally does notattend.March 31 at St. Joseph CenterAnother such speech to a similar assemblage of employ-ees at St. Joseph Center was concededly made by Yeckelon March 31. This likewise was not tape-recorded withYeckel again asserting that he "more or less adhered" tohis outline (supra, March 29 at St. Joseph Center), but un-able to reconstruct or recall his words.Concerning this occasion, the testimony of Respondent'sformer mail clerk Kathy Fabian shows that Yeckel repeat-ed essentially the same remarks to the effect that the inter-position of a union was unneeded and that in case ofunionization in the ensuing negotiations "you would startfrom zero." Respondent's nursing assistant Tanya Kondra-tenko testified that Yeckel informed the assembled em-ployees on this occasion that, "When you bargain a unioncontract, you start from zero [and] try to bargain backwhat you had had and then try to get what more you want-ed," adding that "there are no sick days with Unions."April I at Homestead CenterThe complaint (Pars. 6(b) and (e) also alleges thatRespondent's chief executive officer, Yeckel, made similarremarks to employees "on or about" April I at HomesteadCenter. Although Yeckel concedes that he did indeed ad-dress employees there on that date, inasmuch as none ofthe General Counsel's witnesses testified concerning ameeting there on that specific date, Respondent moved atthe hearing for "summary judgment" on this particularallegation for failure of proof, the General Counsel con-tending in opposition that it is covered by the "on orabout" wording of the complaint allegations. Assuming theGeneral Counsel's contention to be sound and that thespeech in question is covered by proof already describedconcerning Yeckel's March 28, 29, and 31 speeches, andtreating Respondent's motion as one to dismiss; that mo-tion is granted on the ground that the General Counsel'sproof relevant thereto is subsumed under other complaintallegations already considered and disposed of supra, orthat the allegation in question is surplusage.Coming to the question of whether Yeckel's describedstatements to one or more of the large employee assem-blages constituted or included threats of loss of economicbenefits in the event of unionization, as alleged, I find thatthey did. In my view, a fair construction of the intendmentand reasonable effect of so much of his remarks as relatedto loss of economic benefits and of "starting from zero" inthe event of unionization, in the context of the record as awhole, was to convey the message to the employees, untu-tored in the niceties and refinements of labor law, that theprice they would or could have to pay for collective bar-gaining through the Union-a right guaranteed to them bythe law of the land, unburdened by strong scares andthreats-was to jeopardize, if not lose, such economic ben-efits as they already, and to have to bargain to even regainthem. The Act permits expression of "views, argument, oropinion" only "if such expression contains no threat ofreprisal. .." (Act, Sec. 8(c).) The warning has repeatedlybeen sounded, including by our highest Court, that eco-nomic threats, such as those of loss of employment bene-fits, are among the most potent and sinister that can belevelled against employees, robbing them, through fear, ofthe Act's intended assurance of freedom of choice relativeto whether to bargain collectively; and that, accordingly,such expressions by an employer to dependent employeesseeking to exercise rights under the Act, particularly in aprestatutory election atmosphere, are violative of Section8(a)(1) of the Act. Cf., e.g., N.L.R.B. v. Gissel Packing Co.Inc., 395 U.S. 575, 617-620 (1969); N.L.R.B. v. ExchangeParts Company, 375 U.S. 405, 409-410 (1964); Henry I. Sie-gel Co., Inc. v. N.L.R.B., 417 F.2d 1206, 1208, 1214 (6thCir. 1969), cert. denied 398 U.S. 959 (1970); N.L.R.B. v.E.S. Kingsford, d/b/a Kingsford Motor Car Co. 313 F.2d826, 832 (6th Cir. 1963), and cases cited; N.L.R.B. v. Feder-bush Company, Inc., 121 F.2d 954, 957 (2nd Cir. 1941);Components, Inc., 197 NLRB 163 (1972); Wigwam Mills,Inc., 149 NLRB 1601, 1611, 1618 (1964), enf. 351 F.2d 591(7th Cir. 1965).While an employer may of course fairly inform his em-ployees that negotiations include the levels of salaries andbenefits'5the expressions here utilized, as found, concern-ing loss of benefits and necessity for bargaining from"zero" back up to the existing benefit level, in the frame-work of the surrounding circumstantial congeries withinwhich they must be assessed, were not merely significantlymisleading but also constituted potent economic threatsreasonably calculated to induce trepidation and fear in theemployees that continued adherence to the union andunionization would bring in their wake serious economicdetriment and even job insecurity and loss-utterancesplainly, in my view, unlawful under the Act. Cf., e.g., N.L.R.B. v. Exchange Parts Co., supra; Plastronics, Inc., 233NLRB 155 (1977); Coach and Equipment Sales Corp., 228NLRB 440 (1977); Peterson Builders, Inc., 215 NLRB 161(1974); Saunders Leasing System, Inc.. 204 NLRB 448, 454-455 (1973) enfd. in relevant part 497 F.2d 453 (8th Cir.1974). 6Cf.. e.g.. Computer Peripherals. Inc.. 215 NLRB 293 294 (1974).The effects of the utterances here found unlawful were sufficient even ifYeckel's testimony is credited that they were made by him only to theMarch 28 employee assemblage at Homestead Center and not repeated--for reasons properly recognized and diagnosed by him, as describedabove -to subsequent assemblages. although his assertion to that effect isdisputed by the testimony of quite a few employees whose testimonial de-meanor impressed me favorably. See also fn. 14 supra. In any event, theimpact of Yeckel's unlawful statements to the March 28 Homestead assem-blage of around 10) or more employees was sufficient not to he ignored by SOUTH HILLS HEALTH SYSTEM77It is accordingly found that the complaint allegations inquestion (pars. 6(b) and (e)) have, except with relation tothe specific date April 1, 1977, been established by sub-stantial credible proof upon the record as a whole.Sister Crecentia MulvehillIt is additionally alleged (complaint, par. 6(b)) that onMarch 29 and 311 Respondent also through its executivedirector, Sisten Crescentia Mulvehill, threatened employ-ees with loss of benefits in the event of unionization.As to this, various employees attested to the presence ofSister Crescentia at or near Yeckel's side when he made theforegoing speeches on March 29 and 31 at St. Joseph Cen-ter. Beyond this, there is little else, and nothin of conse-quence save the testimony of Respondent's telephone oper-ator Donna Sauer-alone-that when, following theconclusion of the March 29 meeting, she asked Yeckelwhether in the event of unionization she would lose heraccrued sick leave and Yeckel replied, "Yes,"'8Sister Cres-centia pointed out that it was not Respondent's policy topay accrued or unused sick days. On cross-examination,Sauer conceded that Respondent's policy had been merelyto permit sick leave to be accrued and utilized by employ-ees, but not to pay them for it on termination. And, ac-cording to employee Kondratenko-also alone-SisterCrescentia also remarked to the assemblage that "there areno sick days with Unions."Concerning the foregoing, Sister Crescentia testified,without cross-examination and with corroboration fromYeckel, that, in response to an employee question, she indi-cated to Yeckel the true fact that it was not Respondent'spolicy to pay for unused sick days and that she did notstate that there are no sick days with unions.Considering it quite unlikely that if Sister Crescentia hadmade the remark attributed to her by Kondratenko itwould not also have been heard by and testified to byothers of the employees who testified concerning the occa-sion in question; the further fact that Sister Crescentia'sapparently accurate description of Respondent's existingpolicy concerning accrued leave was in no way unlawful;and the fact that, after observing Sister Crescentia's testi-monial demeanor, it would be impossible for me not tobelieve her, I find the allegation in question concerningSister Crescentia not sustained.It will be recalled that the Board-supervised statutoryrepresentation elections for the two units here were held onApril 21, in accordance with the parties' Stipulations forCertification Upon Consent Election (signed by them onMarch 16) approved by the Regional Director on March22.It is conceded that 3 days prior to those elections, on April18,'9 Respondent announced to its employees numerousat least those employees to whom it was concededly never withdrawn orcorrected-or overlooked or minimized here.: Date added at the hearing.tit is noted, however, that in her pretnal affidavit Sauer swore thatYeckel said. "Yes, possibly."' The actual date of notification to at least some employees was evenlater-April 19 or 20, 2 days or even only I day before the election, asestablished by credited uncross-examined testimony of Respondent's cen-promotions as well as pay increases, effective May 1., 10days after the election. These wage increases, affectingnumerous employees eligible to vote in the elections (G.C.Exh. 23), were in some cases as much as $1.56 per hour.While these upcoming salary changes were signaled by Re-spondent in January-during the Union's organizationalcampaign-to be tied to the planned transition fromHomestead and St. Joseph Centers to Jefferson Center, it isto be noted that Respondent's own announcement in Janu-ary had specified that the effective date of any grade classifi-cation or pay change would be July 1, stating in the January3 "Special Edition" of its publication, "The Jotter" (G.C.Exh. 24), that:The effective date for these changes are July 1, 1977..Any retroactivity which is due to the employeewill be paid to him based on the effective day of July1, 1977.Thus, not only was the timing of the announcement of thesesubstantial promotions and pay increases made only 3 (orfew-er) days before the Board election, but their effective date wasadvanced by 2 months from July I to May 1. Without more,these actions would be clearly indicative of and support afinding of violation of Section 8(aX I). (Act, "benefit"provi-so to Sec. 8(c); N.L.R.B. v. Exchange Parts Company, 375U.S. 405, 409-410 (1964)).Respondent's explanation for these actions is that theJefferson Center was completed, or sufficiently so, to justi-fy a contemplated earlier move, or beginning or partialmove, there between May I (some equipment) and May 18(some patients) (Yeckel's speech, ALJ Exh. I). However,there is no persuasive evidence (in contract or other writtenform or otherwise) that this was not known to Respondentall along, thus in any event thowing into serious doubt itsclaim that it had to as well as announce these benefits itdid, on the eve of the election, for objective or other"good" reason unrelated to desire to thwart or improperlyinfluence its employees in their free and uncoerced exerciseof their voting rights under the Act.20Furthermore,Respondent's assistant executive director for professionalservices, Robert Horn, who had complete responsibility forall of its personnel functions, and made the announce-ments when he did (and with knowledge of the union cam-paign), conceded at the hearing that there was no reason whyhis announcements could not have been made after, ratherthan before, the April 21 election. I reject, upon testimonialdemeanor observations and as unworthy of belief, that atleast the announcement-as well as the 2-month advance-ment of the previously announced July 121 effective date oftral processing technician, Rose Harns.0 Casting further doubt on Respondent's contention that the promotionsand salary increases merely coincided with employees' moves to JeffersonCenter. is the concession, during the hearing, of its assistant executive direc-tor and personnel chief. Horn (as well as by Chief Executive Officer Yeck-el), that since the pay increases were advanced to May I and various per-sonnel did not move to Jefferson Center until much later in May. thoseemployees received the pay increases in question even before they assumedtheir jobs in Jefferson Center.It is also noted that. according to Horn's testimony, Respondent's fiscalyear commences on July I seemingly establishing that date. for budgetaryappropriation and funding purposes, as the rational benchmark for theheavy added outlays essential to carry out the substantial pay increases. andContinuedSOUTH HILLS HEALTH SYSTEM 77 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDany promotions/salary changes-on April 18. 3 days be-fore the election (or even less), were a sheer "coincidence."To the contrary, I find, upon the record as a whole. thattheir effective date advancement was intended as a benefit,and the deliberately strategically timed announcementthereof, to interfere with and coerce the employees in thefree and untrammeled exercise of their protected concertedactivities and rights under Section 7 of the Act, as well asto influence the outcome of the statutory election andabort free and uncoerced balloting by the employee voters.It has long been clearly established that deliberate tim-ing of pay increases or advancement of previously estab-lished pay increase dates, as well as the timing of an-nouncements thereof, are violative of the Act if, as here,their reasonable intendment or effect is to interfere with,restrain, or coerce employees in the exercise of their rightsunder Section 7 of the Act. (Act, Sec. 8(a)(1) and provi.vo toSec. 8(c): N.L.R.B. v. Exchange Parts Co., supra; N.L.R.B.v. Spotlight Compan. Inc., 462 F.2d 18 (8th Cir. 1972);Teledyne Dental Products Corp., 210 NLRB 435 (1974);Texas Transport & Terminal Co., Inc., 187 NLRB 466, 467-468 (1970); J. C. Penney Co., Inc., 160 NLRB 279 (1966).enfd. 384 F.2d 479 (lOth Cir. 1967)).22Under the circumstances and for the reasons described,it is accordingly found that this allegation (par. 6(d)) of thecomplaint has been established.Upon the foregoing findings23and the entire record, Istate the following:CONCLUSIONS oi- LWI. Jurisdiction is properly asserted in this proceeding.2. Through its actions in creating the impression of sur-veillance over its employees' protected concerted activities,interrogation of employees concerning those activities,threats of loss of employees' existing job-related economicbenefits and of starting from zero in negotiations if em-ployees selected the Union as their collective-bargainingrepresentative, and timing of the announcement of wageincreases immediately prior to a Board-scheduled statutoryrepresentation election and advancing the effective date ofsuch wage increases, under the circumstances describedand found in section III, supra, Respondent has interferedwith, restrained, and coerced employees in the exercise oftheir rights under Section 7 and continues so to do, in vio-lation of Section 8(a)(1) of the Act.accounting for Respondent's earlier (January) announcenent of July I astheir effective date. It is further noted that Horn's and Respondent's) e n"Administrative Policy" describing the phasing of the move to JeffersonCenter explicitly states that "Sulartr polhies goerrin cluhanges made in rthiIfinal/ Phase are found in the policies oIJanuarv 3. /977 Special Edition II {,,7he Jotter" (Resp. Exh. 1. emphasis suppliedl i.e. July I. /977. as quoted.supra* It is. of course, not violative of the Act for an employer. during preelection interval, merely to effectuate a systematically regular incremen-tal pat increase or to carry one out substantially previously announcedwithout advancement of its previously announced effective date. Cf. lto,,,rola. Inc., 163 NLRB 385, 388 393 (1967) and cases cited: The tadioh/,,Courier, Inc., 162 NLRB 550 (1967).2 See Appendix A omitted from publicationl for tabular resume of find-ings cross-referenced to) complaint subparagraphs. together with recommen-dations on union objections to the election.3. The aforesaid unfair labor practices and each of themhave affected, are affecting, and unless permanently re-strained and enjoined, will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. It has not been established that Respondent violatedthe Act in the respects set forth in complaing paragraphsIII. B, insofar as applicable only to Respondent's supervis-or. Florence Rosso, 111, C, insofar as applicable only toRespondent's supervisors, Elaine Lally, Jean Davis, Veron-ica Kish, Sister Crescentia Mulvehill, and, in respect onlyto April 1, 1977, George Yeckel; and those allegations ofthe complaint in Case 6-CA-10308-2 should be dismissed.Iv REMEDYHaving been found to have violated Section 8(a)(1) ofthe Act in various respects, Respondent should, as is cus-tomary in cases of this type. be ordered to cease and desistfrom those and like violations of the Act, and to post theusual informative notice to Employees.24V\ THE RPRESENIAtIlON ASEAs already indicated, timely union objections to em-ployer conduct said to have affected the results of the April21 Board-supervised representation elections are, throughconsolidation (Cases 6-RC-7760 and 6-RC-7761), alsohere for disposition. In each of those elections, as aforenot-ed, a majority of votes was counted against union represen-tation. In its objections, the Union claims the election out-comes were attributable to or influenced by unlawful actsof the Employer, most of which have already been dis-cussed (supra), during the interval between the filing of itselection petition (February 17) and the election (April 21).Of the 12, plus a catchall "other acts," objections 75have been withdrawn, leaving only Objections 3, 5, 8, 10,11, and the "other acts" here for consideration.Objection 3 (relating to the timing, immediately preced-ing the elections of the announement by Robert Horn con-cerning, and the advancement of the effective date of, em-ployee promotions and pay increases) and Objection 11(economic threats by George Yeckel, in his speeches toassembled employees on Marcy 28, 29, and 31), as well asother actions and episodes subsumable under "other acts,"have already been dealth with supra, in the underlying un-fair labor practices complaint case (Case 6-CA-10308-2)and need not be redetailed here. In view of the estab-lishment, to the extent found supra (sec. III), of those alle-gations, Objections 3 and 11, and "other acts" insofar asfound in the underlying complaint case, should be sus-tained.224 No bargaining order is sought. nor would any be appropriate, at leastbecaluse there is no claim or proof of niajorit) representative status of theI[niloil it an tite.I.e.. Oections .2, 4 6. 7. 9 and 12.Since the standards required by the Board for maintenance of the "lab-orator' ...conditions" ((;Genra Shoe ( orporation 77 NLRB 124 at 127[19481 it desires for its elections are less exacting than those required forpr,. of .1 unfair labor practices violahlons. prof of the latter. if the same orclosel related, a fortiori establishes noncompliance with the election stan-dards. Dal-lev Optical (ompuny Inc.. 137 NL.RB 1782. 1786 87 (1962) Seealso sluper hrif Markei.s Inc.. 233 NRB 40)9 (1977). SOUTH HILLS HEALTH SYSTEM79Objection 5 (relating to alleged "interference and interro-gation" on April 21 (election day)), has not been estab-lished and should be overruled for failure of proof.Remaining Objections 8 and 10 deal with various aspectsand details of the Excelsior preelection voting lists submit-ted by the Employer and in part forming the basis for vot-ing eligibility at the elections. Among the subordinate is-sues involved in these objections are whether the lists wereaccurate and, if not, in what specific respects they wereerroneous or arguably so-in turn seemingly raising mani-fold further subordinate issues; whether the Union agreedto these lists or was wrongfully or without fault on its partinduced to do so; and whether the Employer accuratelyand in good faith, or misleadingly and deceptively, repre-sented to its employees voting eligibility (or noneligibility)as having already been determined by the Board. Asidefrom the fact that these are normally issues of the kindrequiring careful investigative exploration by the RegionalDirector's staff--an investigative task inappropriate for theadministrative law judge for various reasons, including notonly his lack of investigative facilities but also the incon-gruity of combining investigative with judicial functions-since the elections should be set aside because other objec-tions have been sustained, necessitating new elections uponthe basis of properly updated and approved Excelsior lists,it would in any event serve no useful purpose here to dis-cuss at length the details of proof and to consider andattempt to determine intricate issues which are now essen-tially moot, relating as they do to voided elections. andresolution of which would in any event not affect the rec-ommendation to set aside those elections. For these rea-sons, it is recommended that Objections 8 and 10 be dis-missed as moot.The sustaining of the indicated objections would ofcourse require invalidation of the April 21 elections andthe holding of new elections at a time or times and circum-stances which are appropriate, in accordance with theBoard's standards and procedures in cases of this nature,and it will accordingly be so recommended to the Board.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this consolidated pro-ceeding. and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER27The Respondent, South Hills Health System. JeffersonBorough, Pennsylvania, its officers, agents, sucessors, andassigns, shall:I. Cease and desist from:(a) Interrogating its employees concerning their or otheremployees' union affiliations, views, sympathies. activities,voting intentions, or other protected concerted activities, ininterference with, or coercion or restraint of their exercise' In the eent n exceptions are filed as provided h Sec 102.46 of theRules and Regulations of the National .;ahor Relations Board. the findings.and conclusions, as well as the recommended Order sahlch folloas herein.shall. as provided in Sec 102 48 of hose Rules and Regulations. he adoptedbh the Board and become ts findings, conclusions. nd Order, and all obh-jections thereto shall bhe deemied ailved for all purposesof any right under the National Labor Relations Act. asamended.(b) Willfully creating the justifiable impression28 on thepart of its employees that their union or other protectedconcerted activities under said Act are under Respondent'ssurveillance in violation of Section 8(a)(1) of the Act.(c) Threatening, expressly or impliedly, the cessation,cancellation, withdrawal. removal, discontinuance, loss, ordiminution of any existingjob-related economic benefit, orthreatening adverse alteration of job status, or threateningthat negotiation with a union would be based upon thewithdrawal or cancellation of employees' existing job re-lated benefits, or threatening any other form of reprisal, forunion adherence, support. voting, selection of a union ascollective-bargaining representative, or in the event ofunionization.(d) Promising, holding out, announcing, advancing orprematurely effectuating the previously announced effec-tive date, of job promotions or pay increases to employees,so as, in violation of Section 8(a)( 1) of the Act, to interferewith, restrain, or coerce them in the exercise or attemptedexercise of the right to bargain collectively or the exerciseor attempted exercise of any other right under Section 7 ofthe Act.(e) In any like or related manner interfering with. re-straining. or coercing employees in the exercise of theirright to self-organization; to form, join, or assist any labororganization; to bargain collectively through representa-tives of their own choosing; to engage in concerted activi-ties for the purposes of collective bargaining or other mutu-al aid or protection: or to refrain from any and all suchactivities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Post at their Jefferson Center. Homestead Center,and St. Joseph Center copies of the attached notice marked"Appendix B."29Copies of said notice, on forms providedby the Regional Director for Region 6, after being dulysigned by Respondent's authorized representative, shall heposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply therewith.IT IS FURTHER ORDERED that the following allegations ofthe complaint dated August 31, 1977, in Case 6 CA 10308-2 be and they are hereby dismissed: paragraph 111, B,insofar as applicable only to Respondent's supervisor Flor-ence Rosso; paragraph III, C, insofar as applicable only toRespondent's supervisors Elaine Lally, Jean Davis, Veron-' ( V L R B .Rrbold Heater (',orpani, 408 t.2d 888 16th ir. 19691;L R Srimple Time Recorder ('ompani. 401 2d 547 (Ist C(lr 1968).'* In the eent that this Order is enforced h ,t judgment of a niledStates Court of Appeals, the words in the notice reading "Posted hb Orderof the National Labor Relations Board'" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals nforcing an Order of theNationll I .abor Relations Board."SOUTH HILLS HEALTH SYSTEM I_, ....., .I,.. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDica Kish, Sister Crescentia Mulvehill, and, in respect toApril 1, 1977 only, George Yeckel.IT IS FURTHER RECOMMENDED that in Cases 6-RC-7760 and6-RC-7761 the Board issue an order sustaining PetitionerUnion's Objection 3, Objection 11 (except as to April 1,1977), and objection to other acts of the Employer to theextent found to have constituted unfair labor practices inCase 6-CA-10308-2, affecting the results of the statutoryrepresentation elections held on April 21, 1977; overrulingObjection 5; dismissing Objections 8 and 10 as moot; set-ting aside said elections and their outcomes; and directingthat new elections be held as soon as feasible, under thesupervision of and at such time or times as the RegionalDirector for Region 6 deems that circumstances permitfree choice of bargaining representative.30" In the event Respondent refuses or fails to comply with the terms of theOrder in Case 6-CA-10308-2, I recommend that said Regional Directoralso be authorized to conduct the elections of either of them herein recom-mended, upon written request of Petitioner Union. Ideal Baking Company ofTennessee, Inc.. 143 NLRB 546. 554. fn.9 (1963).